         Case: 3:16-cv-00578-wmc Document #: 56 Filed: 01/04/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 TOMAS RODRIGUEZ,

          Plaintiff,                                                 ORDER
    v.
                                                           Case No. 16-cv-578-wmc
 RN EDGE,

          Defendant.


         Pro se plaintiff Tomas Rodriguez is proceeding in this lawsuit against defendant

Nurse Beth Edge on Eighth Amendment deliberate indifference claims related to Edge’s

responses to Rodriguez’s requests for medical care in November 2015 and February and

March of 2016. On October 28, 2020, the court gave Rodriguez until November 11, 2020,

to file a response to defendant’s motion for summary judgment, warning him that his

failure to respond would cause the court to dismiss his claims in this lawsuit for failure to

prosecute, pursuant to Federal Rule of Civil Procedure 41(b). (Dkt. #53.) On November

12, 2020, the day after that deadline passed, Rodriguez filed a request for an extension of

this lawsuit. (Dkt. #54.) The court granted that request, giving Rodriguez until November

30, 2020, to oppose defendant’s motion. (Dkt. #55.) That second deadline has passed,

and Rodriguez has neither responded to defendant’s motion, nor contacted the court

seeking another extension or otherwise communicating an interest in pursuing his claims

in this lawsuit. Given that a month has passed since Rodriguez’s second deadline to

respond to defendant’s motion, the court now finds it appropriate to Rodriguez’s claims in

this lawsuit with prejudice for failure to prosecute. See James v. McDonald’s Corp., 417 F.3d
       Case: 3:16-cv-00578-wmc Document #: 56 Filed: 01/04/21 Page 2 of 2




672, 681 (7th Cir. 2005) (district court has inherent authority to dismiss a lawsuit sua

sponte for failure to prosecute).

                                         ORDER

       IT IS ORDERED that:

       1) Plaintiff Tomas Rodriguez’s claims in this lawsuit are DISMISSED with

           prejudice for failure to prosecute, pursuant to Federal Rule of Civil Procedure

           41(b).

       2) The clerk of court is directed to enter judgment accordingly and close this case.


       Dated this 4th day of January, 2021.

                                          BY THE COURT:

                                          /s/

                                          WILLIAM M. CONLEY
                                          District Judge




                                                2
